                                             Case 3:18-cv-00283-RCJ-WGC Document 57 Filed 09/08/20 Page 1 of 3



                                             MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                         1
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                             701 East Bridger Ave., Suite 520
                                         3   Las Vegas, Nevada 89101
                                         4   Telephone: (702) 728-5300
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                             Attorneys for Plaintiff Todd Evans
                                         6
                                         7                                 UNITED STATES DISTRICT COURT
                                         8                                         DISTRICT OF NEVADA
                                         9
                                        10   TODD EVANS,                                        Case No.: 3:18-cv-00283-RCJ-WGC

                                        11                   Plaintiff,
                                                                                                STIPULATION AND ORDER TO
                                        12   vs.                                                EXTEND DEADLINE TO FILE
                                        13                                                      AMENDED COMPLAINT
(702)728-5300 (T) / (702)425-8220 (F)




                                             JAMES DZURENDA, et al.,                            (ECF No. 41)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                              Defendants.                       (FOURTH REQUEST)
                                        15
                                        16
                                        17            Pursuant to LR IA 6-1, Plaintiff TODD EVANS and Defendants JAMES

                                        18   DZURENDA, ROMEO ARANAS, JOHN KEAST, DR. JONES, and DR. MAR

                                        19   (collectively “Defendants”), by and through their respective counsel, hereby stipulate and

                                        20   request that this Court extend the deadline for Plaintiff TODD EVANS to file his Amended

                                        21   Complaint, pursuant to Screening Order (ECF No. 41), by an additional sixty (60) days,

                                        22   extending the deadline from September 9, 2020 to November 5, 2020.

                                        23            This Request for an extension of time is not sought for any improper purpose or

                                        24   other purpose of delay. This is the fourth request for an extension in this matter. This request

                                        25   for extension is based upon the following:

                                        26            Counsel for Plaintiff TODD EVANS is class counsel in In re: HCV Prison

                                        27   Litigation, Case No. 3:19-cv-0577-MMD-CLB.4 In that suit, which has been certified as a

                                        28   class action (see In re: HCV Prison Litigation, ECF No. 21), the class representatives are



                                                                                            1
                                             Case 3:18-cv-00283-RCJ-WGC Document 57 Filed 09/08/20 Page 2 of 3




                                         1   seeking declaratory and injunctive relief regarding NDOC’s failure to provide treatment for
                                         2   chronic HCV. Pursuant to the Court’s order certifying the class in the In re: HCV Prison
                                         3   Litigation, the class consists of all persons: (a) who are or will be in the legal custody of
                                         4   NDOC; (b) who have been incarcerated for at least 21 days and have at least 12 weeks
                                         5   remaining on their sentence; (c) who have been diagnosed with chronic HCV and are
                                         6   candidates for DAA treatment pursuant to the proper medical standard of care; and (d) for
                                         7   whom DAA treatment has been or will be denied, withheld, or delayed based on policies or
                                         8   considerations that deviate from the proper medical standard of care. (In re: HCV Prison
                                         9   Litigation, ECF No. 21, p. 17:17-23.)
                                        10             The Court has conducted a multi-day settlement conference in that matter (see In
                                        11   re: HCV Prison Litigation, ECF Nos. 54, 55, and 59 (minutes of settlement conference).)
                                        12   The parties have submitted a proposed settlement (consent decree) to the Court for
                                        13   preliminary approval. (ECF No. 61.) The Court has scheduled a fairness hearing for October
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   27, 2020. (ECF No. 63 (amended minute order setting fairness hearing.) Because the
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   proposed consent decree relates to Mr. Evans’ claims regarding denial of treatment for his
                                        16   chronic HCV, this additional extension of time is necessary so that counsel can determine
                                        17   whether the Court will approve the consent decree, and to assess the impact of that consent
                                        18   decree on Mr. Evans’ claims.
                                        19             Counsel for Plaintiff TODD EVANS also requires this additional extension of time
                                        20   due to conflicting deadlines in other cases. Specifically, counsel Alina M. Shell is counsel in
                                        21   In Re: D.O.T. Litigation (Eighth Judicial District Court Case No. A-19-787004-B). Ms. Shell
                                        22   has been in trial in the In Re: D.O.T. Litigation matter since July 13, 2020. The first phase of
                                        23   trial ended on August 18, 2020, and the second phase of trial is scheduled to begin on
                                        24   September 8, 2020. The undersigned has had to dedicate substantial time to participating in
                                        25   trial and attending to matters related to trial.
                                        26             Further, counsel for Mr. Evans has conflicting deadlines, such as dispositive motion
                                        27   filings due on September 9, 2020 in another matter, Las Vegas Review-Journal v. Las Vegas
                                        28   Metropolitan Police Department, Eighth Judicial District Court Case No. A-18-775378-W,


                                                                                                2
                                             Case 3:18-cv-00283-RCJ-WGC Document 57 Filed 09/08/20 Page 3 of 3




                                         1   a Reply to Answer to Petition for Writ of Mandamus due on September 14, 2020 in Joanna
                                         2   Sarah Weller v. Eighth Judicial District Court, Nevada Supreme Court Case No. 81685, and
                                         3   a mediation statement due on September 16, 2020 in Huffman, et al. v. Bertsch, CPA, Nevada
                                         4   Supreme Court Case No. 81330. Accordingly, counsel requires additional time to adequately
                                         5   represent Mr. Evans’ interests in this matter.
                                         6            WHEREFORE, the parties respectfully request that this Court extend the deadline
                                         7   for Plaintiff to file his Amended Complaint to up to and including October 9, 2020.
                                         8            IT IS SO STIPULATED.
                                         9
                                             DATED this 8th day of September, 2020.               DATED this 8th day of September, 2020.
                                        10
                                             MCLETCHIE LAW                                        ATTORNEY GENERAL’S OFFICE
                                        11
                                        12
                                             /s/ Alina M. Shell                                    /s/ Douglas R. Rands
                                        13   Margaret A. McLetchie, NBN 10931                      Aaron D. Ford, Nevada Attorney General
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                             Alina M. Shell, NBN 11711                             Douglas R. Rands, Nevada Bar No. 3572
                                        14
      WWW.NVLITIGATION.COM




                                             701 E. Bridger Ave., Suite 520                        100 N. Carson Street
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Las Vegas, NV 89101                                   Carson City, Nevada 89701-4717
                                             Attorneys of Plaintiff Todd Evans                     Attorneys for Defendants
                                        16
                                        17
                                                                                      ORDER
                                        18
                                                                                     IT IS SO ORDERED.
                                        19
                                        20
                                        21
                                        22                                           HONORABLE JUDGE WILLIAM G. COBB

                                        23
                                                                                     DATED:               September 8, 2020.
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                              3
